Citation Nr: 1544132	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bipolar disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), claimed as a gastrointestinal disorder, to include as secondary to service-connected PTSD or due to an undiagnosed illness. 

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

In April 2011, the Board found that new and material evidence had been received to reopen the service connection claim for hearing loss and then remanded this issue, along with the other service connection claims for bipolar disorder, GERD, and IBS, on the merits.  The RO made efforts to carry out the directives of the Board's remand, but the Veteran did not cooperate with the RO's efforts.  

In February 2013, the Board again remanded this case, in part, to determine whether he wished to continue with his service connection claims.  The Board indicated that if the Veteran affirmed his desire to continue with the appeal, or does not respond to the request for clarification, a request was to be made that the Veteran identify any treatment for his hearing loss, bipolar disorder, or GERD/IBS; and contact the SSA and request copies of records; and, undertake any additional evidentiary development deemed appropriate, to include scheduling the Veteran for the examinations requested in the April 2011 Board remand.  Review of the record shows that the Veteran did not respond to any requests made by the RO, but that the RO did obtain updated VA treatment records as well as records for the Veteran from the SSA.  Thus, the Board finds that there was substantial compliance with the remand directives of February 2013.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's bipolar disorder had an onset in service or is otherwise related to active service or to a service-connected disability.

2. The preponderance of the evidence is against a finding that the Veteran's GERD and IBS had an onset in service or are otherwise related to active service or to a service-connected disability. 

3. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War; however, there has been no showing that IBS manifested to a compensable degree during the applicable period.  

4. The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral hearing loss for VA disability purposes.


CONCLUSIONS OF LAW

1. Bipolar disorder was not incurred in or aggravated by the Veteran's active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

2. GERD and IBS were not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and are not proximately due to, the result of, or aggravated by a service-connected disability, and are not due to an undiagnosed illness.  38 U.S.C.A. § 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).

3. Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Board concludes that all required notice has been given to the Veteran.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  The Board notes that pursuant to a remand in April 2011, the Veteran was scheduled for VA examinations in this matter in February 2012, but he failed to report.  Additionally, he was scheduled for VA examinations in March 2012, but there was notation that the examinations were cancelled because the Veteran "withdrew claim".  He was also scheduled in June 2012, but again he failed to report.  In a further attempt to obtain examinations for the Veteran, in February 2013, the Board issued another remand, requesting that the Veteran be contacted to provide more information, and that the RO determine if scheduling the Veteran for the examinations requested in the April 2011 Board remand was appropriate.  

The record reflects that the RO sent letters to the Veteran in February 2015 and April 2015, in compliance with the February 2013 remand orders.  However, the Veteran did not respond to either of these letters.  

A claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2015); VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178   (2005) (citing 38 C.F.R. § 3.655).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.

The Veteran failed to report scheduled examinations on multiple occasions without explanation or good cause. He also failed to respond to requests for information from the RO.  The claims for service connection will thereby be based on the evidence of record.  See 38 C.F.R. § 3.655 (2014).

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which needs to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

2. Bipolar Disorder, GERD, IBS

The Veteran contends that his bipolar disorder, GERD, and IBS are related to his active military service, or alternatively, related to his service-connected PTSD.  There will also be consideration of whether service connection is warranted on a direct basis.  Current disabilities of bipolar disorder, GERD, and IBS have been shown in the VA treatment records and a VA examination report.  

What is missing for the claims for direct service connection is competent or credible lay or medical evidence of a link between the Veteran's current disabilities and active service.  The available medical evidence of record does not establish an etiological relationship between the Veteran's bipolar disorder, GERD, and/or IBS and his active his active service.  STRs are negative for any report or finding of bipolar disorder, GERD, or IBS.  The Veteran has also not submitted or identified any medical opinion or other medical evidence which would support an etiological relationship between bipolar disorder, GERD, IBS, and service.  He is reminded that he failed to report to scheduled VA examinations that would have addressed the nexus question, and that the claims must now be decided based on the evidence of record, which fails establish the needed link. 

With regard to the claims for secondary service connection, the Board notes that what is missing from the record is competent medical evidence showing that the Veteran's bipolar, GERD, or IBS might be related to a service-connected disability, on either a causation or aggravation basis.  Here, while current disabilities are shown, there is simply no competent medical evidence linking such disability to the service-connected PTSD.  The Veteran has similarly not submitted or identified any medical opinion or other medical evidence regarding a relationship that supports such secondary service connection claims.  The Board attempted to obtain VA examinations in this matter; however, the Veteran failed to report for the examinations and also failed to respond to requests from the RO. 

The Veteran's assertions that his bipolar disorder, GERD, and IBS are related to his service-connected PTSD has been considered.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the question of whether the Veteran's bipolar disorder, GERD, and IBS are related to his PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Gastrointestinal and psychiatric disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007). 

A veteran is normally considered to be competent to report symptoms such as gastrointestinal distress.  However, there is no indication that the Veteran is competent to link any current diagnosis of bipolar disorder, GERD, and IBS to his service or service connected PTSD.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the areas of psychiatric or gastrointestinal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). This lay evidence does not constitute competent medical evidence and lacks probative value.

Consideration has also been given as to whether the Veteran has gastrointestinal symptoms due to an undiagnosed illness.  His service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

In that regard, service connection may be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following):  an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).

The record shows that the Veteran's gastrointestinal symptoms have been attributed to diagnoses of GERD and/or IBS.  The diagnosis of GERD precludes a finding of an undiagnosed illness related to his Persian Gulf service.  

With regard to IBS, special consideration is required.  The Veteran again noted to have failed to report for scheduled VA examinations and has not responded to requests for information from VA.  In considering the IBS claim based on the evidence of record, the Board notes a VA treatment record dated in October 2008, in which it was noted that the Veteran had IBS with diarrhea.  In another VA treatment record dated in March 2009, the diagnosis included IBS.  On a VA treatment record in September 2011, however, the Veteran denied any digestion or bowel problems.  

This medical evidence must be considered in light of Diagnostic Code 7319, which affords a 10 percent rating where IBS is moderate with frequent episodes of bowel disturbance with abdominal distress.  In that regard, the preponderance of the competent medical evidence of record does not support a finding that the Veteran's IBS manifested to a compensable degree at any point.  Thus, although he had qualifying service during the Persian Gulf War and arguably does have or did have a diagnosis of IBS, without competent evidence showing IBS manifested to a compensable degree within the applicable time period, presumptive service connection for IBS is not warranted under 38 C.F.R. § 3.317.  

The preponderance of the evidence is therefore against the claims of service connection for bipolar disorder, GERD, and IBS, on both a direct basis and as secondary to the service-connected PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

3. Bilateral Hearing Loss

The Veteran contends he should be entitled to service connection for bilateral hearing loss, based on his reported exposure to excessive noise during active service from required weapons training, small arms fire, scud missiles, multi-launch rocket systems, and bombs from B52 bombers in Desert Storm.  His DD Form 214 showed that he was awarded a Southwest Asia Service Ribbon with 3 Bronze Stars, and his primary specialty was as a Bradley fighting vehicle system mechanic.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on a review of the record, the Veteran's exposure to excessive noise/acoustic trauma may be conceded.  What is missing from the record is competent medical evidence showing that he has hearing loss disability pursuant to 38 C.F.R. § 3.385.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  Despite the Veteran's contentions, there has been no competent medical evidence showing that he has current hearing loss disability, in either ear, as prescribed by VA standards at any time during the appeal period.  38 C.F.R. § 3.385.  The reported pure tone thresholds and speech recognition scores made on the VA examination in September 2008 did not meet the requirements of 38 C.F.R. § 3.385.  

Full consideration has been given to the Veteran's assertions regarding his bilateral hearing loss being related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the presence of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, the preponderance of the evidence is against the claim.  The claim for service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for bipolar disorder is denied. 

Service connection for GERD and IBS is denied. 

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


